          Case 5:19-cv-07071-SVK Document 131-1 Filed 07/23/21 Page 1 of 3


     Perry J. Narancic, SBN 206820
1    LEXANALYTICA, PC
     3000 El Camino Real
2    Bldg. 4, Suite 200
     Palo Alto, CA 94306
3    www.lexanalytica.com
     pjn@lexanalytica.com
4    Tel: 650-655-2800
5
     Attorneys for Defendants
6    ONLINENIC, INC. and DOMAIN ID SHIELD SERVICE
     CO., LIMITED
7

8                                        UNITED STATES DISTRICT COURT
9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11   FACEBOOK, INC. and INSTAGRAM,                       Case No. 19-CV-07071-SVK
     LLC
12                                                       DECLARATION OF CARRIE YU IN
                         Plaintiffs,                     SUPPORT OF DEFENDANTS’
13           v.                                          OPPOSITION TO PLAINTIFFS’
                                                         EMERGENCY EX PARTE
14                                                       APPLICATION FOR A
     ONLINENIC, INC. and DOMAIN ID                       TEMPORARY RESTRATINING
15   SHIELD SERVICE CO., LIMITED.                        ORDER FREEZING DEFENDANTS’
                                                         ASSETS.
16                    Defendants.

17

18

19           I, Carrie Yu, declare as follows:
20           1.       I am an officer of OnlineNIC, Inc. and Domain ID Shield Service Co., Limited
21   (“Defendants”), and I am authorized to make this declaration. I have personal knowledge of the
22   facts set forth in this declaration, and if called as a witness I would testify to the facts contained in
23   this declaration.
24           2.       OnlineNIC, Inc. owns or control certain domain names which are listed at Dkt. No.
25   129-2 (the “Defendant Domains”).
26           3.       Following Defendants’ decision to stop defending this case, Defendants’ attention
27   turned to organizing an orderly transition of the business. In addition, OnlineNIC transferred many
28   of the Defendant Domains to Ename (www.ename.com) – a China-based registrar that is also one of
                                                       - 1-
     Facebook, Inc. v. OnlineNIC, Inc.                                               Case No. 19-cv-7071-SVK
     Declaration of Carrie Yu
          Case 5:19-cv-07071-SVK Document 131-1 Filed 07/23/21 Page 2 of 3



1    the largest domain name brokers in China i.e. a marketplace where domains can be bought, sold

2    and/or auctioned. By having the domains moved to the registrar that was being used to sell the

3    domains, the auction and transfer process would have been seamless.

4            4.       Until July 13, 2021, Defendants had every intention to litigate this case through trial

5    because they did not participate in any cybersquatting. Accordingly, Defendants consented to

6    reasonable matters throughout this litigation, including the appointment of the Special Master.

7    Defendants also co-operated in other ways too, such as voluntarily providing complete, unredacted

8    tax returns.

9            5.       On July 13, 2021, Defendants decided that the case could no longer be defended for

10   financial and other reasons. However, as part of contingency planning, OnlineNIC relied on its

11   assets, including the Defendant Domains, that could be used to pay the Special Master and other

12   creditors. Starting July 19, 2021, OnlineNIC started transferring domains to Ename in order to

13   prepare them for sale.

14           6.       The purpose of selling the Defendant Domains was to pay the Special Master in this

15   case, as part of an orderly conclusion of the litigation and transition of the business.

16           7.       The Defendant Domains were disclosed to Plaintiffs in discovery responses in 2020.

17   Similarly, all Outsourcing Agreements between OnlineNIC and 35.CN (under which 35.CN

18   provides sub-contracted employees and facilities to OnlineNIC) were provided to Plaintiffs in

19   discovery.

20           8.       The transfers of the Defendant Domains have been either cancelled, or are in the

21   process of being reversed.

22           9.       Defendants have identified a buyer for the Defendant Domains who is willing to

23   pay approximately $70,000 for the portfolio.

24

25           I declare under penalty of perjury under the laws of the United States that the foregoing is

26   true and correct. Executed at Xiamen, China on July 22, 2021.

27                                                            /s/ Carrie Yu

28
                                                       - 2-
     Facebook, Inc. v. OnlineNIC, Inc.                                             Case No. 19-cv-7071-SVK
     Declaration of Carrie Yu
          Case 5:19-cv-07071-SVK Document 131-1 Filed 07/23/21 Page 3 of 3



1

2

3

4                                            ATTESTATION
5           Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all other
6    signatories listed and on whose behalf this filing is made concur in the filing of this document and
     have granted permission to use an electronic signature.
7                                                                  /s/ Perry J. Narancic

8
                                                 Perry J. Narancic, SBN 206820
9                                                LEXANALYTICA, PC
                                                 3000 El Camino Real
10                                               Bldg. 4, Suite 200
                                                 Palo Alto, CA 94306
11                                               www.lexanalytica.com
                                                 pjn@lexanalytica.com
12                                               Tel: 650-655-2800

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    - 3-
     Facebook, Inc. v. OnlineNIC, Inc.                                         Case No. 19-cv-7071-SVK
     Declaration of Carrie Yu
